

EXHIBIT 10.1


EXECUTIVE AGREEMENT


This Executive Agreement ("Agreement") is entered into by and between Joe D.
Rainey ("Employee") and Halliburton Worldwide Resources, LLC, for and on behalf
of itself, its subsidiaries and its affiliated companies, including, without
limitation, Halliburton Company (collectively, "Employer" or "Company") as of
December 6, 2017 (the "Effective Date").


RECITALS


WHEREAS, Employer desires to continue to employ Employee pursuant to the terms
and conditions and for the consideration set forth in this Agreement, and
Employee desires to be employed by Employer pursuant to such terms and
conditions and for such consideration.


NOW THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:


ARTICLE 1: EMPLOYMENT AND DUTIES:


1.1          Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, as of the Effective Date and continuing until the date of
termination of Employee's employment pursuant to the provisions of Article 3,
subject to the terms and conditions of this Agreement.


1.2          As of the Effective Date, Employee will be employed as President –
Eastern Hemisphere.  Employee agrees to serve in the assigned position and to
perform diligently and to the best of Employee's abilities the duties and
services relating to such position as reasonably determined by Employer, as well
as such additional or different duties and services appropriate to such
positions which Employee from time to time may be reasonably directed to perform
by Employer.


1.3          Employee shall at all times comply with and be subject to such
policies and procedures as Employer may establish from time to time, including,
without limitation, the Halliburton Company Code of Business Conduct (the "Code
of Business Conduct"), Company Policy 3-90020, "Director and Executive
Compensation Administration" (with respect to the prohibition of discretionary
payments in certain situations), Company Policy 3-90040, "Recoupment of
Incentive Compensation", and Company Policy 3-90050, "Termination of Officers
Who Participate in Violations or Disregard Supervisory Responsibilities", all of
which have been made available to Employee and are available under "COBC" or
"Policies" as posted on Halworld located at
http://halworld.corp.halliburton.com, as well as Section 36(a) of the
Halliburton Company By-Laws (with respect to the limitations on the advancement
of legal expenses), a copy of which has been made available to Employee.  By
signing this Agreement, Employee hereby represents and warrants that he has
read, understood and agrees to the terms and conditions contained in such Code
of Business Conduct, policies, and By-Laws.
 
1 of 16

--------------------------------------------------------------------------------



1.4          Employee shall, during the period of Employee's employment by
Employer, devote Employee's full business time, energy, and best efforts to the
business and affairs of Employer. Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Employee's performance of Employee's duties hereunder, is contrary to the
interest of Employer or any of its affiliated companies (collectively, the
"Halliburton Entities" or, individually, a "Halliburton Entity"), or requires
any significant portion of Employee's business time.  The foregoing
notwithstanding, the parties recognize and agree that Employee may engage in
passive personal investments and other business activities which do not conflict
with the business and affairs of the Halliburton Entities or interfere with
Employee's performance of his duties hereunder. Employee may not serve on the
board of directors of any entity other than a Halliburton Entity while employed
by Employer without the approval thereof in accordance with Employer's policies
and procedures regarding such service. Employee shall be permitted to retain any
compensation received for approved service on any unaffiliated corporation's
board of directors to the extent permitted under a Halliburton Entity's policies
and procedures.


1.5          Employee acknowledges and agrees that Employee owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Employer and the other Halliburton Entities and to do no act
which would, directly or indirectly, injure any such entity's business,
interests, or reputation. It is agreed that any direct or indirect interest in,
connection with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Employer, or any
Halliburton Entity, involves a possible conflict of interest. In keeping with
Employee's fiduciary duties to Employer, Employee agrees that Employee shall not
knowingly become involved in a conflict of interest with Employer or the
Halliburton Entities, or upon discovery thereof, allow such a conflict to
continue. Moreover, Employee shall not engage in any activity that might involve
a possible conflict of interest without first obtaining approval in accordance
with the applicable Halliburton Entity's policies and procedures.


1.6          Nothing contained herein shall be construed to preclude the
transfer of Employee's employment to another Halliburton Entity ("Subsequent
Employer") as of, or at any time after, the Effective Date and no such transfer
shall be deemed to be a termination of employment for purposes of Article 3
hereof; provided, however, that, effective with such transfer, all of Employer's
obligations hereunder shall be assumed by and be binding upon, and all of
Employer's rights hereunder shall be assigned to, such Subsequent Employer and
the defined term "Employer" as used herein shall thereafter be deemed amended to
mean such Subsequent Employer. Except as otherwise provided above, all of the
terms and conditions of this Agreement, including without limitation, Employee's
rights and obligations, shall remain in full force and effect following such
transfer of employment.


ARTICLE 2: COMPENSATION AND BENEFITS:


2.1          Employee's base salary as of January 1, 2018 will be $875,000 and
shall be paid in accordance with the Employer's standard payroll practice for
its executives. Employee's base salary may be increased from time to time at the
discretion of the Board of Directors, its Compensation Committee (the
"Compensation Committee"), or its delegate, as applicable. Such increased base
salary shall become the minimum base salary under this agreement and may not be
decreased thereafter without the written consent of Employee, unless comparable
reductions in salary are effective for all similarly situated executives of
Employer.
 
2 of 16

--------------------------------------------------------------------------------



2.2          Employee shall be eligible to participate in the Annual Performance
Pay Plan and the Performance Unit Program, or any successor incentive plans
approved by the Compensation Committee; provided, however, that all
determinations relating to Employee's participation, including, without
limitation, those relating to the performance goals applicable to Employee and
Employee's level of participation and payout opportunity, shall be made in the
sole discretion of the person or committee to whom such authority has been
granted pursuant to such plan's terms.


2.3          Employer shall pay or reimburse Employee for all actual, reasonable
and customary expenses incurred by Employee in the course of his employment;
including, but not limited to, travel, entertainment, subscriptions and dues
associated with Employee's membership in professional, business and civic
organizations; provided that such expenses are incurred and accounted for in
accordance with Employer's applicable policies and procedures. Any reimbursement
provided hereunder during one calendar year shall not affect the amount or
availability of reimbursements in another calendar year.  Any reimbursement
provided hereunder shall be paid no later than the earlier of (i) the time
prescribed under Employer's applicable policies and procedures, or (ii) the last
day of the calendar year following the calendar year in which Employee incurred
the reimbursable expense.


2.4          Employee shall be allowed to participate, on the same basis
generally as other executive employees of Employer, in all general employee
benefit plans and programs, including improvements or modifications of the same,
which on the Effective Date or thereafter are made available by Employer to all
or substantially all of Employer's similarly situated executive employees. Such
benefits, plans, and programs may include, without limitation, medical, health,
and dental care, life insurance, disability protection, and qualified and
non‑qualified retirement plans. Except as specifically provided herein, nothing
in this Agreement is to be construed or interpreted to increase or alter in any
way the rights, participation, coverage, or benefits under such benefit plans or
programs. While employed by Employer, Employee shall be eligible to receive
awards under the Halliburton Company Stock and Incentive Plan ("SIP") or any
successor stock-related plan adopted by the Board of Directors.  Employee's
participation in and benefits under such plans or programs may not be decreased
without the approval of the Board of Directors, its Compensation Committee or
its delegate, as applicable.


2.5          As soon as practicable following the Effective Date, subject to the
terms and conditions of the SIP and the applicable award agreements, Employee
shall be awarded
(i) Halliburton Company restricted stock units with a grant date value of
$1,184,868 to vest 20% annually over a five (5) year period, and (ii)
nonqualified stock options to purchase shares of Halliburton Company common
stock with a grant date value of $506,736 that vest 33 1/3% annually over a
three (3) year period, in each case beginning with the grant date of the award.
Employee agrees that all awards of Halliburton Company restricted stock,
restricted stock units and/or nonqualified stock options shall be subject to the
other terms and conditions of the SIP as contained in the applicable award
agreement.  Employee also agrees that the foregoing shall not be construed as a
guarantee with respect to the type, amount or frequency of future awards, if
any, such decisions being solely within the discretion of the Compensation
Committee, or its delegate, as applicable.
 
3 of 16

--------------------------------------------------------------------------------



2.6          Employer shall not, by reason of this Article 2, be obligated to
institute, maintain, or refrain from changing, amending or discontinuing, any
incentive compensation, employee benefit or stock or stock option program or
plan, so long as such actions are similarly applicable to covered employees
generally.


2.7          Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.



ARTICLE 3:
TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:



3.1          Employee's employment with Employer shall be considered an
"at-will" relationship and shall be terminated (i) upon the Death (as defined
below) of Employee, (ii) upon Employee's Retirement (as defined below), (iii)
upon Employee's Early Retirement (as defined below), (iv) upon Employee's
Permanent Disability (as defined below), (v) for Cause (as defined below), (vi)
upon Participation in a Significant Violation or Failure to Supervise (as
defined below), (vii) upon Employee's termination of employment for Good Reason
(as defined below), or (viii) at any time by Employer upon written notice to
Employee, or by Employee upon thirty (30) calendar days' written notice to
Employer, for any or no reason.


3.2          Employee's entitlement to receive the benefits set forth in Section
3.4 is contingent on the reason or cause of the termination of Employee's
employment.  Types of termination events and the definitions of those events
used in this Agreement are as follows:



(i)
Death.  "Death" shall mean Employee's death.




(ii)
Retirement.  "Retirement" shall mean Employee's retirement at or after normal
retirement age (either voluntarily or pursuant to the applicable Halliburton
Entity's retirement policy).




(iii)
Early Retirement.  "Early Retirement" shall mean the voluntary termination of
Employee's employment by Employee in accordance with Employer's early retirement
policy for other than Good Reason (as defined below).




(iv)
Permanent Disability.  "Permanent Disability" shall mean Employee's physical or
mental incapacity to perform his usual duties with such condition likely to
remain continuously and permanently as reasonably determined by a qualified
physician selected by Employer.

 
4 of 16

--------------------------------------------------------------------------------

(vi)
Cause.  "Cause" shall mean any of the following: (a) Employee's gross negligence
or willful misconduct in the performance of the duties and services required of
Employee pursuant to this Agreement; (b) Employee's final conviction of a
felony; (c) a material violation of the Code of Business Conduct; or (d)
Employee's material breach of any material provision of this Agreement which
remains uncorrected for thirty (30) calendar days following written notice of
such breach to Employee by Employer.  Determination as to whether or not Cause
exists for termination of Employee's employment will be made by the Compensation
Committee, or its delegate, acting in good faith.

 

(vii)
Participation in a Significant Violation or Failure to Supervise. 
"Participation in a Significant Violation or Failure to Supervise" shall mean
termination of Employee's employment by Employer following a determination, in
accordance with the procedures set out in Company Policy 3-90050, that (a) in
connection with the performance of Employee's duties as an officer, Employee
Participated in a Significant Violation or both (A) had direct supervisory
responsibility over an employee who Participated in such a violation and (B)
Recklessly disregarded Employee's own supervisory responsibilities, and (b)
Employee's conduct warrants termination.



3.3          Except as provided in Section 3.4, upon Employee's termination, all
future compensation to which Employee is otherwise entitled and all future
benefits for which Employee is eligible shall cease and terminate as of the date
of termination.  Employee shall be entitled to pro rata base salary through the
date of such termination, payment for any properly documented but unreimbursed
business expenses, and, except as may be prohibited by Company policy, any
individual annual incentive compensation not yet paid but earned and payable
under Employer's plans for the year prior to the year of Employee's termination
of employment, but shall not be entitled to any annual incentive compensation
for the year in which he terminates employment or any other payments or benefits
by or on behalf of Employer, except for those which may be payable pursuant to
the terms of Employer's or Halliburton Entity's employee benefit plans (as
defined in Section 3.5(b)), stock, stock option or incentive plans, or the
applicable agreements underlying such plans.
 
5 of 16

--------------------------------------------------------------------------------



3.4          (a)          (i) If Employee's employment is terminated (x) by
reason of Employee's  Death, Retirement, or Permanent Disability, (y) by
Employee for Good Reason, or (z) by Employer for any reason other than for Cause
or Participation in a Significant Violation or Failure to Supervise, and (ii) in
all cases, Employee is in compliance with Employee's obligations under this
Agreement, Employer shall cause the forfeiture restrictions with respect to any
restricted shares of Halliburton Company's common stock or restricted stock
units which were granted to Employee under the SIP to lapse and such shares, net
of any shares withheld for taxes, shall become fully vested and outstanding
restricted stock units shall be settled upon termination of employment, subject
to the restrictions of Section 6.9.


(b)          If Employee's employment is terminated (i) by Employee for Good
Reason or (ii) by Employer for any reason other than for Cause or Participation
in a Significant Violation or Failure to Supervise, Employee shall, subject to
the provisions of Section 3.5, be entitled to a single lump sum cash payment
equal to two (2) years of Employee's base salary as in effect at the date of the
termination of Employee's employment.  Such amount shall be paid as soon as
administratively practicable, but no later than the sixtieth (60th) calendar day
following the termination of Employee's employment.


            (c)          Should Employee breach any of the agreements and
covenants in this Agreement, any amounts provided for in Section 3.4 remaining
unpaid will be forfeited; provided, that forfeiture shall not be the exclusive
remedy for any breach, and the Company shall be entitled to seek and obtain any
additional remedy at law or equity, including without limitation actual damages,
caused by any breach.


(d)          Notwithstanding the above, the vesting or settlement of any
outstanding equity-based awards and cash payment provided for in this Section
3.4 shall be subject to the provisions of Company Policy 3-90010, "Future
Severance Agreements".


3.5          (a)          The benefits paid to Employee pursuant to Section 3.4
shall be in consideration of Employee's continuing obligations hereunder after
such termination, including, without limitation, Employee's obligations under
Articles 4 and 5. Further, as a condition to the receipt of such benefits,
Employee shall first execute a release, in the form established by Employer,
releasing Employer and all other Halliburton Entities, and their officers,
directors, employees, and agents, from any and all claims and from any and all
causes of action of any kind or character, including, but not limited to, all
claims and causes of action arising out of Employee's employment with Employer
and any other Halliburton Entities or the termination of such employment.  The
release must be executed by Employee within twenty-one (21) days from Employee's
termination of employment.  The performance of Employer's obligations under
Section 3.4 and the receipt of the benefits provided thereunder by Employee
shall constitute full settlement of all such claims and causes of action.  Such
release shall also include the restrictions contained in Sections 3.6, 3.7, and
3.8, and in Article 5.  Employee shall not be under any duty or obligation to
seek or accept other employment following a termination of employment pursuant
to which a benefit payment under Section 3.4 is owing and the amounts due
Employee pursuant to Section 3.4 shall not be reduced or suspended if Employee
accepts subsequent employment or earns any amounts as a self-employed
individual. Employee's rights under Section 3.4 are Employee's sole and
exclusive rights against the Employer or its affiliates and the Employer's sole
and exclusive liability to Employee under this Agreement, in contract, tort,
under statute or otherwise, for the termination of his employment relationship
with Employer.
 


6 of 16

--------------------------------------------------------------------------------

            (b)          Employee agrees that all disputes relating to
Employee's termination of employment, including, without limitation, any dispute
as to the occurrence of the events listed in Section 3.2, and any claims or
demands against Employer based upon Employee's employment for any monies other
than those specified in Section 3.4, shall be resolved through the Halliburton
Company Dispute Resolution Plan ("Dispute Resolution Plan") as provided in
Section 6.6 hereof; provided, however, that decisions as to whether any of the
events listed in Section 3.2 have occurred, will be made by the Board of
Directors, the Compensation Committee, or its delegate, as required under the
applicable Company policy, and in any dispute by Employee with any such
determination, the arbitrator's decision shall be limited to whether the Board
of Directors, the Compensation Committee, or its delegate, reached such decision
in good faith.  Nothing contained in this Article 3 shall be construed to be a
waiver by Employee of any benefits accrued for or due Employee under any
employee benefit plan (as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended) maintained by Employer, except that Employee
shall not be entitled to any severance benefits pursuant to any severance plan
or program of the Employer.


3.6          In consideration of the access to "Confidential Information" as
defined in Article 4 and the other consideration provided herein, Employee
agrees that, for a period of two (2) years following termination of employment,
the Employee shall not, anywhere in the world, directly or indirectly, either
(a) solicit, encourage, or induce to terminate or reduce its business with
Employer, or (b) provide any products and/or services that compete directly with
products and/or services provided, marketed, and/or under development by
Employer at any time during the two (2) years preceding the termination of
Employee's employment, in both cases, to any person or entity who paid or
engaged Employer for products and/or services, or who received the benefit of
Employer's products and/or services, or with whom the Employee had any
substantial dealings while Employee was employed by Employer, during the two (2)
years preceding the Employee's termination of employment with Employer.


3.7          In consideration of the access to Confidential Information and the
other consideration provided herein, Employee further agrees that Employee will
not, during the two (2) years period following termination of employment,
solicit, directly or indirectly, or cause or permit others to solicit, directly
or indirectly, any person (i) formerly employed by Employer during the six (6)
month period immediately preceding or following Employee's termination of
employment ("Former Employee") or (ii) employed by Employer ("Current
Employee").  The term "solicit" includes, but is not limited to, the following
(regardless of whether done directly or indirectly):  (a) requesting that a
Former or Current Employee change employment; (b) informing a Former or Current
Employee that an opening exists elsewhere; (c) assisting a Former or Current
Employee in finding employment elsewhere; (d) inquiring if a Former or Current
Employee "knows of anyone who might be interested" in a position elsewhere; (e)
inquiring if a Former or Current Employee might have an interest in employment
elsewhere; (f) informing others of the name or status of, or other information
about, a Former or Current Employee; or (g) any other similar conduct, the
intended or actual effect of which is that a Former Employee affiliates with
another employer or a Current Employee leaves the employment of Employer.
 


7 of 16

--------------------------------------------------------------------------------

3.8          (a)  In consideration of the access to Confidential Information and
the other consideration provided herein, and so as to enforce the
confidentiality obligations contained in Article 4, the Employee specifically
agrees that, for a period of two (2) years following termination of employment,
except as permitted by Section 3.8(b) below, Employee will not engage, directly
or indirectly, either as proprietor, stockholder, partner, director, officer,
member, employee, consultant, or otherwise, (i) in any existing or future
business or in any existing or future division or unit of a commercially diverse
business enterprise, anywhere in the world that is owned in whole or in part or 
effectively  controlled by any of the following companies:  Baker Hughes, a GE
company, BJ Services, Black Mountain Oil and Gas, C&J Energy Services, Calfrac
Well Services Ltd., Expro International Group, Plc., Exterrna Holding Inc, FTS
International, General Electric, Keane Group, Liberty, Nabors Industries Ltd,
National Oilwell Varco, Inc., Noble Corporation, OneStim (the proposed
Schlumberger/Weatherford joint venture), Patterson-UTI Energy, Inc., ProPetro
Services, Inc., RockPile Energy Services, RPC, Inc (Cudd Energy Services),
Schlumberger Ltd, Superior Energy Services, Inc., Tidewater Inc, Trican,
Transocean Ltd., U.S. Well Services, Vista, Weatherford International Ltd. or
any of their respective successors; or (ii) in any existing or future business
operating in North America or in any of the ten countries outside of North
America that produced the highest revenues for the Employer in the year
preceding Employee's termination of employment that offers, sells, or provides
equipment, products or services that compete with Employer's equipment, products
or services.


(b)  The above Section 3.8(a) notwithstanding, nothing in this Section 3.8 shall
prohibit Employee and his affiliates from owning, as passive investors, in the
aggregate not more than five percent of equity securities of any of the
companies listed in such Section 3.8(a).


3.9          Termination of the employment relationship, regardless of reason or
circumstances, does not terminate those obligations imposed by this Agreement
which are continuing obligations, including, without limitation, Employee's
obligations under Sections 3.6, 3.7, and 3.8 and Articles 4 and 5.



ARTICLE 4:
OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION:

4.1          All information, ideas, concepts, improvements, discoveries, works
of authorship, and inventions, whether patentable or copyrightable or not, which
are conceived, reduced to practice, authored, made, developed or acquired by
Employee, individually or in conjunction with others, in the scope of Employee's
employment by Employer or any of its affiliates, and/or during the term of
Employee's employment (whether during business hours or otherwise and whether on
Employer's premises or otherwise) which relate to the business, products or
services of Employer or its affiliates (including, without limitation, all such
information relating to any corporate opportunities, research, financial and
sales data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers
8 of 16

--------------------------------------------------------------------------------

 or their requirements, the identity of key contacts within the customer's
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names, and marks), and all documents,
things, writings and items of any type or in any media embodying any of the
foregoing (collectively, "Developments"), and any and all proprietary rights of
any kind thereto, including without limitation all rights relating to patents,
copyrights, trade secrets, and trademarks, shall be the sole and exclusive
property of Employer or its affiliates, as the case may be.  Employee hereby
assigns to Employer any and all rights Employee might otherwise have in and to
any such Developments, and any and all proprietary rights of any kind thereto,
including without limitation all rights relating to patents, copyrights, trade
secrets, and trademarks.  Employee acknowledges that the assignment of
Employee's entire right, title and interest in and to any and all such
Developments to Employer is deemed effective upon the earliest of the
conception, development, first reduction to practice, or creation of the
Development by Employee.  Employee agrees, without further consideration and
upon request by Employer, to assist and cooperate with Employer by executing any
and all documents, and by performing any and all lawful acts, necessary to
document the assignment to Employer (or Employer's designee) of Employee's
right, title and interest in and to any and all such Developments and to assist
Employer (or Employer's designee) in perfecting such rights.
4.2          In connection with its employment of Employee, Employer shall
provide to Employee such Confidential Information of Employer as is reasonably
necessary for Employee to perform Employee's obligations hereunder.  Employee
agrees that "Confidential Information" as used herein shall include, without
limitation, Employer's trade secrets, confidential and/or proprietary
information, and all other information and data that is not generally known to
third persons who could derive economic value from its use or disclosure,
including, but not limited to, Employer's strategies, methods, products,
software, books, records, data and technical information concerning its
products, equipment, services, and processes, procurement procedures and pricing
techniques, and the names of and other information (such as credit and financial
data) concerning its vendors, customers and business affiliates.  Employee
agrees that such Confidential Information constitutes valuable, special, and
unique assets which Employer or its affiliates use in their business to obtain a
competitive advantage over their competitors.  Employee further agrees that
protection of such Confidential Information against unauthorized disclosure and
use is of critical importance to Employer and its affiliates in maintaining
their competitive position.  Employee shall not, at any time during or after the
term of employment, use, publish, disclose, claim ownership of, communicate,
divulge or send to others, access, or take, any Confidential Information of
Employer or its affiliates, including Employer's vendors, consultants, joint
ventures, or customers, except to the extent needed to carry out Employee's
obligations hereunder, or as otherwise authorized in writing by Employer. 
Employee also agrees that Employee will not upload or cause to be uploaded to
any online electronic data storage site (e.g., "cloud" storage sites) any
Confidential Information.  Employee acknowledges and agrees that any
unauthorized use or disclosure of such Confidential Information would cause
irreparable harm to Employer.  Confidential Information shall not include
information in the public domain (but only if the same becomes part of the
public domain through a means other than a use or disclosure prohibited
hereunder).  The above notwithstanding, a disclosure shall not be unauthorized
to the extent (i) it is required by law or by a court of competent jurisdiction
or (ii) it is required in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Employee's legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Employee shall, to the extent practicable and lawful in any such
event, give prior notice to Employer of Employee's intent to disclose any such
confidential business information in such context so as to allow Employer or its
affiliates an opportunity (which Employee will not oppose) to obtain such
protective orders or similar relief with respect thereto as may be deemed
appropriate, and that Employee shall limit any such disclosure to that required
by the foregoing circumstances.
 
9 of 16

--------------------------------------------------------------------------------

4.3          All written and electronic materials, records, and other documents
and information made by, or coming into the possession of, Employee during the
term of Employee's employment that contain or disclose any Confidential
Information of Employer or its affiliates, and any and all proprietary rights of
any kind thereto, including without limitation all rights relating to patents,
copyrights, trade secrets, and trademarks, shall be and remain the sole and
exclusive property of Employer, or its affiliates, as the case may be.  Upon
termination of Employee's employment, Employee promptly shall deliver the same,
and all copies thereof, to Employer.
4.4          If, in the performance of Employee's duties for Employer, it is
necessary to temporarily remove documents or information from Employer's
premises, Employee will remove only such documents or information as necessary
to perform such duties and will immediately return such documents or information
to Employer's premises upon completion of such duties and at any time upon
request.  Employee further agrees not to commingle such documents or information
with Employee's personal records and documents.  Employee agrees to maintain any
back-up copies of documents or information at Employer's premises and not to
maintain any back-up copies away from Employer's premises.  All documents or
information (including computer records, facsimile and e-mail) and materials
created, received or transmitted in connection with Employee's work or using
Employer facilities are presumptively Employer's property and subject to
inspection by Employer at any time.  Any computer media (e.g., disks, tapes,
external thumb drives, flash drives, external hard drives, DVDs or CDs),
personally owned computers of Employee (including the contents of such
computer's hard drive) and data storage accounts on which any Employer documents
or information has been stored may also be reviewed by Employer to determine if
they contain any Confidential Information.
4.5          Pursuant to the Defend Trade Secrets Act of 2016, Employee
acknowledges that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.
4.6          For purposes of this Article 4, "affiliates" shall mean entities in
which Employer has a 20% or more direct or indirect equity interest.
ARTICLE 5:  POST-EMPLOYMENT COVENANTS
5.1          In consideration of the access to the Confidential Information
provided by Employer, the payment made under Sections 2.5 and 3.4 and the other
consideration provided herein, and to protect Employer's Confidential
Information, and the goodwill, customer and employee base, and contractual
relationships of Employer, Employee agrees to the provisions of Sections 5.2,
5.3 and 5.4.
 
10 of 16

--------------------------------------------------------------------------------

5.2          Employee agrees that, for a period of two (2) years following
termination of employment, Employee shall not, anywhere in the world, directly
or indirectly, either (a) solicit, encourage, or induce to terminate or reduce
its business with Employer, or (b) provide any products and/or services that
compete directly with products and/or services provided, marketed, and/or under
development by Employer at any time during the two (2) years preceding the
termination of Employee's employment, in both cases, to any person or entity who
paid or engaged Employer for products and/or services, or who received the
benefit of Employer's products and/or services, or with whom the Employee had
any substantial dealings while Employee was employed by Employer, during the two
(2) years preceding the Employee's termination of employment with Employer.
5.3          Employee further agrees that, for a period of two (2) years
following termination of employment, Employee shall not, anywhere in the world,
solicit, directly or indirectly, or cause or permit others to solicit, directly
or indirectly, any Former or Current Employee.  The term "solicit" as used in
this Section 5.3 shall have the same meaning provided for such term in Section
3.7 above.
5.4          Employee further agrees that, for a period of two (2) years
following termination of employment, Employee shall not engage, directly or
indirectly, either as proprietor, stockholder, partner, director, officer,
member, employee, consultant, or otherwise, (i) in any existing or future
business, or in any existing or future division or unit of a commercially
diverse business enterprise, anywhere in the world, that is owned in whole or in
part or effectively  controlled by any of the companies listed or described in
Section 3.8(a) above; or (ii) in any existing or future business operating in
North America or in any of the ten countries outside of North America that
produced the highest revenues for the Employer in the year proceeding Employee's
termination of employment that offers, sells, or provides equipment, products or
services  that compete with Employer's equipment, products or services, except
as permitted by Section 3.8(b) above.
5.5          Employee agrees that (a) the covenants contained in this Agreement
are necessary for the protection of Employer's business, goodwill, customer and
employee relationships and Confidential Information, and (b) the compensation
and other consideration received by Employee, including access to Confidential
Information, are based on the parties' agreement to such covenants.  Employee
represents and warrants that the time, scope of activity and geographic area
restricted by Sections 3.6, 3.7, 3.8, 5.2, 5.3, and 5.4 are reasonable,
especially in view of the worldwide scope of the business operations of
Employer, Employee's position and responsibilities with Employer, and the nature
of the Confidential Information, that the enforcement of those restrictions
contained in Sections 3.6, 3.7, 3.8, 5.2, 5.3, and 5.4 would not be unduly
burdensome to or impose any undue hardship on Employee, and that Employee will
be able to earn a reasonable living while abiding by such covenants.  Employee
agrees that the restraints and provisions of Sections 3.6, 3.7, 3.8, 5.2, 5.3,
and 5.4 are no greater than necessary, and are as narrowly drafted as reasonably
possible, to protect the legitimate interests of Employer, including the
Confidential Information and trade secrets of
 
11 of 16

--------------------------------------------------------------------------------

 Employer.  Employee irrevocably waives all defenses to the strict enforcement
of the covenants contained in Sections 3.6, 3.7, 3.8, 5.2, 5.3, and 5.4, and
agrees that the breach or violation, or threat thereof, of the obligations and
covenants set forth in any of such Sections shall entitle Employer, as a matter
of right, to an injunction without the requirement of a bond, restraining any
further or continued breach or violation of said obligations and covenants.  The
parties agree and acknowledge that the nature of Employer's business, including
the locations of its projects, vendors, customers, and potential customers, is
global in nature.  Accordingly, the parties expressly agree that the foregoing
restrictions on Employee need to be global in territorial scope to adequately
protect Employer's business, goodwill, customer and employee relationships and
Confidential Information, and that such global territorial restriction is
reasonable in view of Employer's business, Employee's position and
responsibilities with Employer, and Employee's access to the Confidential
Information of Employer.  If the scope of any restriction contained in Sections
3.6, 3.7, 3.8, 5.2, 5.3, and 5.4 is deemed by a court or arbitrator to be
broader than reasonable, which the parties agree should not be the case, then
such restriction shall be enforced to the maximum extent permitted by law, and
Employee and Employer hereby agree that such scope may be modified accordingly
in any proceeding brought to enforce such restriction.
5.6          The provisions of Sections 3.6, 3.7, 3.8, 5.2, 5.3, and 5.4 are,
and shall be construed as, independent covenants, and no claimed or actual
breach of any contractual or legal duty by Employer shall excuse or terminate
Employee's obligations under this Agreement or preclude Employer from obtaining
injunctive relief for Employee's violation, or threatened violation, of any of
those provisions.  The restrictive periods set forth in this Agreement shall not
expire, and shall be tolled, during any period in which Employee is in violation
of this Agreement.
5.7          Employee agrees that he shall not make, directly or indirectly,
whether in writing, orally or electronically, any negative, derogatory or other
comment that could reasonably be expected to be detrimental to the Halliburton
Entities, their business or operations or any of their current or former
employees, officers or directors.  Employee consents to Employer showing this
Agreement to any third party believed by Employer to be a prospective or actual
employer of Employee, and to insisting on Employee's compliance with the terms
of this Agreement.  Notwithstanding the foregoing, nothing in this Agreement,
including the non-disclosure provisions above, limits Employee's ability to
communicate with the Securities and Exchange Commission (or any other
governmental agency) regarding any possible violations of law, to otherwise
participate in any investigation or proceeding that may be conducted by a
governmental agency (including providing documents or other information without
notice to Employer), or to receive any award for information provided to a
governmental agency. 


ARTICLE 6: MISCELLANEOUS:


6.1          Except as otherwise provided in Section 4.5 hereof, for purposes of
this Agreement, the terms "affiliate" or "affiliated" means an entity who
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with a Halliburton Entity or in which
a Halliburton Entity has a 50% or more equity interest.
 


12 of 16

--------------------------------------------------------------------------------

6.2          For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Employee or Employer, as
applicable, by pre-paid courier or by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to Employer, to Halliburton Company at 3000 North Sam Houston Parkway East,
Houston, Texas 77032, to the attention of the General Counsel, or to such other
address as Employee shall receive notice thereof.


If to Employee, to his last known personal residence.


6.3          This Agreement shall be governed by and construed and enforced in
all respects in accordance with the law of the State of Texas, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern; provided, however, that the Dispute Resolution Plan
and the Federal Arbitration Act shall govern in all respects with regard to the
resolution of disputes hereunder.  Employee and Employer further agree that any
lawsuit, arbitration, or other proceeding arising out of or related in any way
to this Agreement or their relationship shall be commenced and maintained only
in the federal or state courts or before an arbitrator in Harris County, Texas,
and each party waives any current or future objection to such venue and hereby
further agrees to submit to the jurisdiction of any duly authorized court or
arbitrator in Harris County, Texas with respect to any such proceeding.


6.4          No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


6.5          It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.


6.6          It is the mutual intention of the parties to have any dispute
concerning this Agreement resolved out of court.  Accordingly, the parties agree
that any such dispute shall, as the sole and exclusive forum, be submitted for
resolution through the Dispute Resolution Plan; provided, however, that the
Employer, on its own behalf and on behalf of any of the Halliburton Entities,
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any breach or the continuation of any breach
of the provisions of Sections 3.6, 3.7, and 3.8, and Articles 4 and 5 pending
initiation or completion of proceedings under the Dispute Resolution Plan.
Employee hereby consents that such restraining order or injunction may be
granted without the necessity of the Employer posting any bond.  The parties
agree that
 
13 of 16

--------------------------------------------------------------------------------

 the resolution of any such dispute through such plan shall be final and
binding.  A copy of the Dispute Resolution Plan, as currently in effect, has
been made available to Employee and is available on Halworld under "DRP" located
at http://halworld.corp.halliburton.com. Halliburton Company reserves the right
to amend, or discontinue such plan, in accordance with, and subject to, the
plan's provisions regarding same.  By signing this Agreement, Employee hereby
represents and warrants that he has read, understood and agrees to the terms and
conditions contained in such Dispute Resolution Plan.  THE PARTIES ACKNOWLEDGE
THAT, BY SIGNING THIS AGREEMENT, THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY
RIGHT THAT THEY MAY HAVE TO A JURY TRIAL.


6.7          This Agreement shall be binding upon and inure to the benefit of
Employer, to the extent herein provided, Halliburton Entity and any other
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Employer by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Employee's
rights and obligations under this Agreement are personal and such rights,
benefits, and obligations of Employee shall not be voluntarily or involuntarily
assigned, alienated, or transferred, whether by operation of law or otherwise,
without the prior written consent of Employer, other than in the case of Death
or incompetence of Employee.


6.8          This Agreement replaces and merges any previous agreements,
understandings and discussions pertaining to the subject matter covered herein
and therein, including but not limited to that certain Employment Agreement by
and between Employee and Halliburton Company entered into effective as of
January 1, 2011. This Agreement constitutes the entire agreement of the parties
with regard to the terms of Employee's employment, termination of employment and
severance benefits, and contains all of the covenants, promises,
representations, warranties, and agreements between the parties with respect to
such matters.  Each party to this Agreement acknowledges that no representation,
inducement, promise, or agreement, oral or written, has been made by either
party with respect to the foregoing matters which is not embodied herein, and
that no agreement, statement, or promise relating to the employment of Employee
by Employer that is not contained in this Agreement shall be valid or binding.
Any modification of this Agreement will be effective only if it is in writing
and signed by each party whose rights hereunder are affected thereby, provided
that any such modification must be authorized or approved by the Compensation
Committee or its delegate, as appropriate.


6.9          Notwithstanding any provision of the Agreement to the contrary, the
following provisions shall apply for purposes of complying with Section 409A of
the Internal Revenue Code and applicable Treasury authorities ("Section 409A"):
 

 
14 of 16

--------------------------------------------------------------------------------

(i)
If Employee is a "specified employee," as such term is defined in Section 409A,
any payments or benefits that are deferred compensation under Section 409A and
are payable or provided as a result of Employee's termination of employment
shall be payable on the date that is the earlier of (a) the date that is six
months and one day after Employee's termination, (b) the date of Employee's
Death, or (c) the date that otherwise complies with the requirements of Section
409A.

(ii)
It is intended that the provisions of this Agreement satisfy the requirements of
Section 409A and that the Agreement be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Employer and Employee
agree to construe the provisions of the Agreement in accordance with the
requirements of Section 409A.





[SIGNATURE PAGE FOLLOWS]
15 of 16

--------------------------------------------------------------------------------

Signature Page to Executive Agreement
By and Between Halliburton Worldwide Resources, LLC and
Joe D. Rainey




IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the Effective Date.


 
 



   Halliburton Worldwide Resources, LLC    By:  /s/  Eric J. Carre    Name: 
Eric J. Carre    Title:  President 

 
 



   EMPLOYEE    /s/ Joe D. Rainey    Name:  Joe D. Rainey

 
 
 





















16 of 16